DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 06/07/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent 10,716,481 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance as set forth in the notice of allowance in application 14/101,468 and reiterated below: 
The prior art neither teaches nor suggest, when the claim is taken as a whole, a system for evaluating cardiopulmonary functioning of a person, the system comprising: a portable telecommunication device; a sensor module; a signal processor; and a transmitter; wherein these combined elements operate with less than 100mW of total operating power.
The patent board decision from patent application 14/101,468 as mailed on January 3, 2020 details how the closest combination of prior art Aceti (US 2005/0059870) in view of Shalon (US 2006/0064037) and Gazdzinski (US 2001/0051766 A1) does not read on the limitations “wherein the at least one auscultatory sensor, the at least one external acoustical sensor, the signal processor, and the transmitter combined operate with less than 100 mW of total operation power.” The prior art of record, taken individually or in combination does not reasonably teach or render obvious this element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								June 9, 2022
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792